                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

NEW YORK STATE TEACHERS’
RETIREMENT SYSTEM, Individually
and on Behalf of All Other Persons
Similarly Situated,
                                                     Civil Case No. 14-11191
                   Plaintiffs,                       Honorable Linda V. parker

v.

GENERAL MOTORS COMPANY,
DANIEL F. AKERSON, NICHOLAS S.
CYPRUS, CHRISTOPHER P. LIDDELL,
DANIEL AMMANN, CHARLES K. STEVENS, III,
MARY T. BARRA, THOMAS S. TIMKO, and GAY P. KENT,

               Defendants.
__________________________________________/

        OPINION AND ORDER REJECTING DONALD C. MARRO’S
 OBJECTIONS TO ORDER APPROVING DISTRIBUTION PLAN (ECF
 NOS. 173, 174, 176) AND DENYING HIS MOTIONS (ECF NOS. 175, 177)

      In May 2016, this Court entered a final order approving the settlement of

this class action securities lawsuit. (ECF No. 130.) The Court entered the

approval over class member Donald C. Marro’s objections and he appealed the

decision. One of Mr. Marro’s complaints was that the settlement was unfair

because it did not include GM warrants as eligible securities and that the Plan of

Allocation was unfair because it excluded recovery based on shares of GM stock

sold before March 10, 2014, the first alleged corrective disclosure in the action.
(See ECF No. 130 at Pg ID 4309-10.) The Sixth Circuit rejected Mr. Marro’s

claims on appeal on November 27, 2017. See Marro v. New York State Teachers’

Ret. Sys., No. 16-1821, 2017 WL 6398015 (6th Cir. Nov. 27, 2017). Mr. Marro

moved for rehearing, which the Sixth Circuit also denied. His petition for a writ of

certiorari to the United States Supreme Court was denied on October 29, 2018.

Marro v. New York State Teachers’ Ret. Sys.,139 S. Ct. 437 (2018).

      Once Mr. Marro’s appeal was resolved, the claims administrator was at last

able to distribute the settlement funds to the Settlement Class Members. On May

2, 2019, Lead Plaintiff moved for an order to distribute the funds. (ECF No. 165.)

The Court entered a distribution order on May 21, 2019. (ECF No. 172.)

Payments were mailed to Settlement Class Members beginning July 31, 2019.

(See Donohue Decl. ¶ 9, ECF No. 179 at Pg ID 11055.)

      Since that time, Mr. Marro has filed multiple duplicative objections to the

order of disbursement and motions for oral argument with respect to his objections.

(ECF Nos. 173, 174, 175, 176, 177.) In his filings, Mr. Marro contends that his

claim was not paid in full. He does not elaborate on why he believes he was not

paid the amount due under the Plan of Allocation. Lead Plaintiff details in its

opposition to Mr. Marro’s filings that he, in fact, was paid the correct amount.

(See Donohue Decl. ¶¶ 4-6, ECF No. 179 at Pg ID 11052-11054.)




                                          2
         The Court therefore concludes that Mr. Marro’s objections are frivolous.

Oral argument is not needed.

         Accordingly,

         IT IS ORDERED that Mr. Marro’s objections (ECF Nos. 173, 174, 176)

and motions (ECF Nos. 175, 177) are DENIED.

         IT IS FURTHER ORDERED that this matter remains closed and Mr.

Marro may not file any further motions or objections without prior approval of the

Court.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE


 Dated: December 17, 2019


 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, December 17, 2019, by electronic and/or
 U.S. First Class mail.


                                                s/ R. Loury
                                                Case Manager




                                           3
